Name: 2011/710/: Council Decision of 20Ã October 2011 on the conclusion of the Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union
 Type: Decision
 Subject Matter: air and space transport;  research and intellectual property;  America;  documentation;  cooperation policy
 Date Published: 2011-10-29

 29.10.2011 EN Official Journal of the European Union L 283/26 COUNCIL DECISION of 20 October 2011 on the conclusion of the Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union (2011/710/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with point (a) of Article 218(6), Article 218(7) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated on behalf of the Union the Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union (hereinafter the Memorandum) in civil aviation research and development. (2) The Memorandum was signed on 3 March 2011. (3) The Memorandum should be approved by the Union. (4) It is necessary to lay down procedural arrangements for the participation of the Union in the Joint Committee established by the Memorandum, and the resolution of disagreements, HAS ADOPTED THIS DECISION: Article 1 The Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union (hereinafter the Memorandum) is hereby approved on behalf of the Union (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to give the notification provided for in Article XII(B) of the Memorandum (2). Article 3 The Union shall be represented in the Joint Committee established under Article III of the Memorandum by the Commission, assisted by representatives of the Member States. Article 4 1. The Commission, after consultation with the Special Committee appointed by the Council, shall determine the position to be taken by the Union in the Joint Committee, including with respect to the adoption of:  additional Annexes to the Memorandum and Appendices thereto as referred to in Article III(E), paragraph 2 of the Memorandum,  amendments to Annexes to the Memorandum and Appendices thereto, as referred to in Article III(E), paragraph 3 of the Memorandum. 2. The Commission shall determine the position to be taken by the Union in the Joint Committee for the development and adoption of the internal governing procedures of the Joint Committee as provided for in Article III(C) of the Memorandum. 3. The Commission may take any appropriate action under Articles II(B), IV, V, VII and VIII of the Memorandum. 4. The Commission shall represent the Union in consultations under Article XI of the Memorandum. Article 5 The Commission shall regularly inform the Council of the implementation of the Memorandum. Article 6 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) The Memorandum has been published in the Official Journal of the European Union together with the decision on signature (OJ L 89, 5.4.2011, p. 3.). (2) The date of entry into force of the Memorandum will be published in the Official Journal of the European Union by the General Secretariat of the Council.